DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 and 10-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, line 10 recites “a plurality of groove portions” while lines 12 and 14 recite “the groove” which is indefinite due to implying that the invention only comprises a singular groove, as opposed to a plurality, and lacking the additional descriptive word “portion”. Therefore it is unclear how many grooves or groove portions Applicant intends to claim. Likewise, line 8 recites “a plurality of magnets” while lines 12 and 14 recite “the magnet” which is indefinite for similar reasons. For examination purposes, Examiner is interpreting lines 12-14 to read “wherein a part of one of the plurality of magnets is mounted on each of the groove portions, and wherein the length of the inner circumference of one of the plurality of magnets in the circumferential direction is greater than the length of each of the groove portions in the circumferential direction” in order to promote compact prosecution. Claim 10 is similarly rejected, and claims 2-7 and 11-12 are rejected for failing to cure the deficiency. Additionally, for examination each of the groove portions in the circumferential direction is 93% to 97% of a length of the inner circumferential surface of one of the plurality of magnets in the circumferential direction” in order to promote compact prosecution.
Claim 1, lines 13-14 recite “wherein the length of the inner circumference of the magnet in the circumferential direction” which lacks proper antecedent basis, given that the magnet was not previously specified to have curvature, nor is there is an inherent property of the magnets that would require curvature. Claim 10 is similarly rejected, and claims 2-7 and 11-12 are rejected for failing to cure the deficiency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Horng et al. (US 2017/0074274 A1), hereinafter Horng, in view of Zeisho et al. (JP 2015195725 A), hereinafter Zeisho.
Regarding claim 1, Horng discloses a motor for a drone (abstract, regarding a motor structure of an unmanned aerial vehicle), the motor comprising: 
a rotating shaft (shaft 162; para. [0023], regarding the shaft 162 is pivotally disposed on the shaft seat 12; fig. 2); 
a stator (stator 14; fig. 2) comprising a hole in which the rotating shaft is disposed (as shown in fig. 2); and 
a rotor (rotor 16; fig. 2) disposed outside the stator (as shown in fig. 2), 
wherein the rotor comprises: 
a cover portion (central supporting seat 167; fig. 2) which is combined with the rotating shaft (162) and covers a top of the stator (as shown in figs. 3 and 4); 
a body portion (hollow body 164; fig. 2) which covers a side part of the stator (as shown in fig. 2); and 
a plurality of magnets (164M; fig. 4) which are arranged on an inner circumferential surface of the body portion while being spaced apart from each other (as shown in fig. 4).
Horng does not appear to specifically disclose wherein the body portion comprises a plurality of groove portions which are arranged while being spaced apart from each other, wherein a part of one of the plurality of magnets is mounted on each of the groove portions, and wherein the length of the inner circumference of one of the 
However, Zeisho is in the field of permanent magnet motors (see para. [0001] of translation) and teaches wherein the body portion (rotor core 11; fig. 14) comprises a plurality of groove portions (groove portions 14; fig. 14) which are arranged while being spaced apart from each other (as shown in fig. 14), wherein a part of one of the plurality of magnets (permanent magnet 12; fig. 14) is mounted on each of the groove portions (as shown in figs. 14 and 15), and wherein the length of the inner circumference of one of the plurality of magnets in the circumferential direction (width Lm of permanent magnet 12, as shown in fig. 15) is greater than the length of each of the groove portions in the circumferential direction (the permanent magnet 12 is longer than the groove portion 14, as shown in figs. 14 and 15).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the motor of Horng such that the body portion comprises a plurality of groove portions which are arranged while being spaced apart from each other, wherein a part of one of the plurality of magnets is mounted on each of the groove portions, and wherein the length of the inner circumference of one of the plurality of magnets in the circumferential direction is greater than the length of each of the groove portions in the circumferential direction as taught by Zeisho in order to ensure that the magnet is not raised from the surface of the groove portion by the adhesive (see Zeisho, para. [0048] of translation).



Regarding claim 3, Horng as modified discloses the invention in claim 1, and further discloses wherein a shortest distance between the groove portions (from Zeisho, groove portions 14) is greater than a shortest distance between the magnets (as shown in figs. 14 and 15 of Zeisho).

Regarding claim 4, Horng as modified discloses the invention in claim 1, but does not appear to specifically disclose wherein the inner circumferential surface of the body portion comprises a first surface and a second surface in a circumferential direction, wherein an inner diameter of the first surface is greater than an inner diameter of the second surface, and wherein the groove portion comprises the first surface.
However, Zeisho teaches wherein the inner circumferential surface of the body portion comprises a first surface (the surface of the groove portion 14) and a second surface in a circumferential direction (the protrusions extending between the groove portions 14, as shown in fig. 14), wherein an inner diameter of the first surface is greater than an inner diameter of the second surface (the groove portion 14 is radially outward from the protrusions, as shown in fig. 14), and wherein the groove portion comprises the first surface (as shown in fig. 14).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the motor of Horng such that the inner circumferential 

Regarding claim 5, Horng as modified discloses the invention in claim 4, and further discloses wherein the first surface and the second surface are alternately arranged in the circumferential direction of the inner circumferential surface (as shown in fig. 14 of Zeisho).

Regarding claim 6, Horng as modified discloses the invention in claim 5, and further discloses wherein the magnet comes into contact with the first surface (as shown in figs. 14 and 15 of Zeisho).

Regarding claim 10, Horng discloses a drone (abstract, regarding a motor structure of an unmanned aerial vehicle) comprising: 
a drone body (para. [0002], regarding the power machine can provide power required for takeoff and landing of the unmanned aerial vehicle);
a motor combined with the drone body (motor structure 10; fig. 8); and
a propeller which is combined with the motor and rotates (propeller 20; fig. 8),
wherein the motor comprises:
a rotating shaft (shaft 162; para. [0023], regarding the shaft 162 is pivotally disposed on the shaft seat 12; fig. 2); 
a stator (stator 14; fig. 2) comprising a hole in which the rotating shaft is disposed (as shown in fig. 2); and 
a rotor (rotor 16; fig. 2) disposed outside the stator (as shown in fig. 2), 
wherein the rotor comprises: 
a cover portion (central supporting seat 167; fig. 2) which is combined with the rotating shaft (162) and covers a top of the stator (as shown in figs. 3 and 4); 
a body portion (hollow body 164; fig. 2) which covers a side part of the stator (as shown in fig. 2); and 
a plurality of magnets (164M; fig. 4) which are arranged on an inner circumferential surface of the body portion while being spaced apart from each other (as shown in fig. 4).
Horng does not appear to specifically disclose wherein the body portion comprises a plurality of groove portions which are arranged while being spaced apart from each other, wherein a part of one of the plurality of magnets is mounted on each of the groove portions, and wherein the length of the inner circumference of one of the plurality of magnets in the circumferential direction is greater than the length of each of the groove portions in the circumferential direction.
However, Zeisho is in the field of permanent magnet motors (see para. [0001] of translation) and teaches wherein the body portion (rotor core 11; fig. 14) comprises a m of permanent magnet 12, as shown in fig. 15) is greater than the length of each of the groove portions in the circumferential direction (the permanent magnet 12 is longer than the groove portion 14, as shown in figs. 14 and 15).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the motor of Horng such that the body portion comprises a plurality of groove portions which are arranged while being spaced apart from each other, wherein a part of one of the plurality of magnets is mounted on each of the groove portions, and wherein the length of the inner circumference of one of the plurality of magnets in the circumferential direction is greater than the length of each of the groove portions in the circumferential direction as taught by Zeisho in order to ensure that the magnet is not raised from the surface of the groove portion by the adhesive (see Zeisho, para. [0048] of translation).

Regarding claim 12, Horng as modified discloses the invention in claim 1, but does not appear to specifically disclose wherein a length of each of the groove portions in the circumferential direction is 93% to 97% of a length of the inner circumferential surface of one of the plurality of magnets in the circumferential direction.
In re Aller, 105 USPQ 233. Additionally, Applicant has disclosed no particular criticality for the claimed range as compared to any other similar value or range (see, e.g., para. [0073] of the Specification).

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Horng et al. (US 2017/0074274 A1), hereinafter Horng, in view of Zeisho et al. (JP 2015195725 A), hereinafter Zeisho, as applied to claim 4 above, and further in view of Hasebe et al. (US 5,886,440 A), hereinafter Hasebe.
Regarding claim 7, Horng as modified discloses the invention in claim 4, and further discloses wherein the inner circumferential surface of the body portion comprises a third surface (the connecting surface between the groove portion 14 and the protrusion, as shown in fig. 15), wherein the third surface connects the first surface to the second surface (as shown in fig. 15).
Horng does not appear to specifically disclose wherein the magnet comes into contact with the third surface.
However, Hasebe is in the field of motors having rotors with permanent magnets (abstract) teaches wherein the magnet (permanent magnet 51; fig. 1) comes into 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the motor of Horng such that the magnet comes into contact with the third surface as taught by Hasebe in order to ensure that the magnet is securely mounted on the body portion in a manner that precludes side-to-side movement during operation (see Hasebe, col. 6, lines 4-9).

Regarding claim 11, Horng as modified discloses the invention in claim 7, but does not appear to specifically disclose wherein the difference between the inner diameter of the first surface and the inner diameter of the second surface is within a range of 9% to 11% of the thickness of the magnet.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that the difference between the inner diameter of the first surface and the inner diameter of the second surface is within a range of 9% to 11% of the thickness of the magnet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Additionally, Applicant has disclosed no particular criticality for the claimed range 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BRADY W FRAZIER/Examiner, Art Unit 3647